department of the treasury internal_revenue_service washington d c date cc intl br6 wta-n-104075-99 number release date uilc memorandum for from subject steven a musher chief cc intl br6 internal_revenue_service national_office field_service_advice dollar_figureu this field_service_advice responds to your memorandum dated date and subsequent conversations field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend a b country c country d region purpose f year year year year year date dollar_figureg dollar_figureh dollar_figurej dollar_figurek dollar_figurem dollar_figuren dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret issue s whether taxpayer may report on a timely filed return that sums booked as receivables for royalties services and sales are properly constructive dividends conclusion taxpayer s inconsistent book and tax treatment of the royalties services and sales items for u s and country c purposes subjects it to a heightened standard of proof under the rule_of law enunciated in 417_us_134 and its progeny in order for a to sustain its position a must come forth with sufficient evidence to satisfy the heightened standard of proof by demonstrating that a and b consistently respected and reported the items in question as dividends and that the other facts and circumstances justify treating those items in substance as constructive dividends the facts as developed so far cast doubt on whether a will be able to meet this heightened standard of proof if in light of further development and evaluation of the facts and the taxpayer s heightened standard of proof the transactions in substance as well as form involved royalties service fees and sales receipts that would not necessarily end the inquiry it might still be possible for the taxpayer to establish under sec_482 principles that the amount of one or more of these items was excessive measured against the arm s length standard and that the excess payment constituted a constructive_dividend see treas reg ' a revrul_82_80 1982_1_cb_89 in order to prevail under sec_482 the taxpayer will need to put forth an analysis regarding the application of the sec_482 regulations and methods to the transactions if you determine that in substance there was no compensatory income to a from royalties services or sales or if you determine any of those amounts to be in excess of an arm s length result you may still consider whether merely accruing receivables is sufficient to constitute constructive dividends we have not addressed that issue in this advice facts a is a u s_corporation that is engaged in the manufacture and sale of products necessary for purpose f a is the shareholder of b a country c_corporation b is a manufacturer and distributor of a s products for the region market b sells a s products exclusively and a does not sell to any unrelated distributors in region in year a for purposes of computing the sec_902 credit and for the sec_904 foreign_tax_credit_limitation reported a dividend from b for dollar_figureg on its form_1118 and on the form_5471 schedule m schedule m part of that dividend was a cash dividend of dollar_figureh for which b withheld tax provided for under the applicable treaty in effect the remainder dollar_figurej was not an actual dividend but rather a considered it a constructive_dividend comprised of three items of income that appear on the books for a and b as receivables for royalty income services income and sales income no 1we assume for purposes of this discussion that the receivables mentioned above would constitute a constructive_dividend provided that taxpayer s characterizations prove correct however we do not opine as to whether such treatment is appropriate see withholding_tax was deducted or paid pursuant to the treaty with respect to the dollar_figurej putative constructive_dividend there is no written royalty agreement according to a but it appears from the facts available that the royalty payment is for the know-how and license to manufacture and produce products under patent by a in year b had book entries for a royalty to a of dollar_figurek and a treated the income as royalty income for book purposes b reported for country c s tax purposes a deduction for royalty expenses in the amount of dollar_figurek however a does not show the royalty income as paid on its year form_1118 or on the schedule m thereby creating an inconsistency as between the tax disclosures in the u s and in country b in several other years a does show royalty amounts paid on its form 1118s for year a showed a dollar_figuren royalty paid to a from b in year a showed a dollar_figurep royalty paid to a from b in year a showed a dollar_figureq royalty paid to a from b in year a showed a dollar_figurer royalty paid to a from b the schedule ms for year sec_1 and do not show any royalties paid however the schedule ms for year sec_3 and do show substantial dividends that taxpayer possibly might also characterize as part actual dividend and part constructive_dividend a entered into a service agreement with b on date year the service agreement calls for a to provide advisory services with regard to accounting advertising budgets and cash management and human resources issues on behalf of b the agreement provides that the service fee is based on cost plus in year b deducted for book and country c tax purposes dollar_figures for advisory services according to the written_agreement a indicated it received an initial payment for services under the agreement as an estimated charge and an additional reconciliation payment which for book purposes is accounted for as aother income no compensation was reported as paid_by b on discussion infra 2on a s form_1118 for year a royalty in the amount of dollar_figurem is shown as paid on the line listed for the country c controlled_foreign_corporation cfc but it is unclear if this amount is from b or from a country d cfc 3the schedule m for year was not provided the schedule ms for year sec_2 and form_1118 for year indicates dollar_figuret of gross_income from services performed in country c b purchases inventory f o b u s from a at standard cost plus in year it appears that a issued an invoice to b for dollar_figureu to make a conforming price adjustment on previously invoiced inventory b claimed the amount as cost for book and country c tax purposes and a treated the transaction as giving rise to sales receipts in the same amount on its books a s books show receivables in the amounts of dollar_figurek on account of royalties dollar_figures on account of services fees and dollar_figureu on account of sales receipts for year for tax purposes a reported a constructive_dividend consisting of those exact items a determined that the receivables on their books were unnecessary overstated or lacked proper consideration a and b did not adjust or correct their accounting books_and_records to credit b for the receivables in question and a and b did not reflect dividend treatment on their books for those items a reported for u s tax purposes that the three receivables noted were a constructive_dividend and effectively reported that no royalty was due in year and that no services fees were earned under the agreement in year for country c tax purposes b reported the deductions for royalties and services and failed to withhold and pay tax on the purported constructive_dividend 4this appears to be inconsistent with the nature of the services agreement that seemed to indicate services done by a in the u s on behalf of b however the dollar_figuret amount is in the same general magnitude and category of income as the dollar_figures amount appearing on the books of a and b for year in calculating the deemed paid credit the taxpayer did not adjust the earnings_and_profits e_p of b for the royalties services and sales transactions that were recharacterized when computing its sec_902 credit the facts developed so far do not indicate how a determined that the royalty and services receivables lack consideration a has stated that the upward price adjustments for inventory are erroneous charges and that the original invoices stated the correct price for inventory sold to b in connection with questions raised upon examination taxpayer appears to argue that the items on account of royalties services and sales were in excess of arm s length amounts however taxpayer has not offered any evidence that such considerations were contemporaneously taken into account apart from the filed u s tax_return law and analysis a and b as evidenced by their accounting_records b s tax disclosures in country c and by the presence of a services agreement have transactions for services royalties and sales ordinarily those transactions would create income in the u s and deductible expenses or costs in country c and would not have been subject_to_withholding tax in country c by virtue of the applicable treaty in effect between the u s and country c however for purposes of the year tax_return a has taken the position that those transactions lacked consideration and therefore in substance are constructive dividends dividends would have been nondeductible and subject_to_withholding tax in country c if the amounts had been consistently reported as dividends for country c as well as for u s income_tax purposes in general the substance rather than the form of a transaction governs for federal_income_tax purposes 324_us_331 293_us_465 thus the commissioner has been allowed to discount the form of a transaction and determine the tax consequences based on its substance see gregory v helvering 641_f2d_376 5th cir cert_denied 454_us_868 laidlaw transportation inc v commissioner tcmemo_1998_232 the supreme court has also long recognized the rule_of law that a taxpayer although free to structure his transaction as he chooses aonce having done so must accept the consequences of his choice whether contemplated or not and may not enjoy the benefit 5we assume that for purposes of computing b s e_p a initially treated the expenses or costs as items deductible from e_p but upon recharacterization of the transactions as a constructive_dividend a also deducted the constructive_dividend from e_p without reconciling the account for the previous deductions taken against e_p of some other route he might have chosen to follow but did not 417_us_134 citations omitted taxpayers have less freedom than the commissioner to ignore the transactional form that they have adopted and are ordinarily bound by the tax consequences that flow therefrom 87_tc_1417 see also nestle holdings inc v commissioner 152_f3d_83 2d cir spector v commissioner f 2d pincite 108_tc_590 99_tc_561 little v commissioner tcmemo_1993_281 65_tcm_3025 aff d 106_f3d_1445 9th cir this rule_of law which limits a taxpayer s ability to disavow the form of its chosen transaction seeks to avoid the uncertainty that would result from allowing the taxability of a transaction to depend on whether an alternative form exists under which more favorable tax consequences would result national alfalfa u s pincite 284_f2d_322 2nd cir the case law recognizes that taxpayers are advantaged by having both the power to structure transactions in any form they choose and the access to the facts that reflect the underlying substance in contrast the commissioner is disadvantaged because he does not have direct access to the facts underlying a particular transaction consequently the commissioner must be allowed to rely on representations made by taxpayers and must be allowed to evaluate the resulting tax consequences based on such disclosures this reliance is particularly appropriate in the context of a cross border transaction such as the present case where documents and information are not readily available to the commissioner athe commissioner is justified in determining the tax effect of transactions on the basis in which the taxpayers have molded them television industries inc v commissioner f 2d pincite see also fnma v commissioner 90_tc_405 aff'd 896_f2d_580 d c cir cert_denied 499_us_974 to freely allow taxpayers to argue for alternative_tax treatment of a transaction would be tantamount to administering the tax laws based on a policy that tax consequences flow from the atransaction taxpayers have chosen or from any other form of transaction they might have chosen whichever is more favorable 103_tc_481 quoting television industries inc v commissioner f 2d pincite aff d 70_f3d_142 d c cir for this reason the courts have generally subjected taxpayers to a heightened standard of proof before they are permitted to contradict the form and have the transaction taxed in accordance with substance spector v commissioner f 2d pincite estate of durkin v commissioner t c pincite fnma v commissioner t c pincite illinois power v commissioner t c pincite little v commissioner t c m pincite the courts have articulated this heightened standard of proof differently see spector v commissioner f 2d pincite for example in 378_f2d_771 3rd cir cert_denied 389_us_858 the court held that where taxpayers executed a contract containing specific terms conditions and allocations they may not alter or avoid the tax consequences of that agreement in the absence of fraud duress or undue influence in contrast the court in 598_f2d_464 5th cir determined that before a taxpayer may alter or avoid the tax consequences of a contractual arrangement the taxpayer must come forth with strong_proof that the agreement lacked economic reality the tax_court has adopted the strong_proof standard and has refused to apply danielson outside the circuits that recognize it see eg 102_tc_406 87_tc_1046 the strong_proof rule as applied by the tax_court requires a showing of somewhat more than a preponderance_of_the_evidence and somewhat less than danielson illinois power co v commissioner t c pincite n the burden upon the taxpayer is afar heavier when his tax reporting positions and other actions did not consistently reflect the substance which he later argues should control the form miller v commissioner t c m pincite citing illinois power co v commissioner t c pincite the tax_court in estate of durkin v commissioner t c pincite held that under either a strong_proof or danielson standard the taxpayers could not disavow their chosen form where taxpayers were seeking to disavow their own tax_return treatment of the transaction the taxpayers reporting position and other actions did not show aan honest and consistent respect for the substance of the transaction the taxpayers were unilaterally attempting to have the transaction treated differently after it had been challenged and the taxpayers would have been unjustly enriched if he were permitted to only certain courts have adopted the danielson_rule see eg 35_f3d_1570 fed cir 746_f2d_319 6th cir 730_f2d_718 11th cir cert_denied 469_us_882 641_f2d_376 5th cir cert_denied 454_us_868 belatedly alter the transaction after well-informed negotiations were held with the other party to the transaction in the recent opinion of 111_tc_105 the tax_court denied the taxpayer s attempt to have a transaction taxed in accordance with its substance after it was initially reported on the return as a sale and lease-back of real_property the taxpayer argued that there had been no sale and that the entire transaction in substance was merely a financing_arrangement after considering various approaches the tax_court concluded that the ataxpayers cannot elect a specific course of action and then when finding himself in an adverse situation extricate himself by applying the age-old theory of substance over form norwest corp v commissioner t c pincite in taiyo hawaii v commissioner working from the fundamental rule_of law enunciated in national alfalfa that a taxpayer must accept the tax consequences of its choice of transaction the tax_court noted that taxpayers have been permitted to assert substance over form where their atax reporting and other actions have shown an honest and consistent respect for the substance id pincite citing fnma v commissioner t c pincite and illinois power co v commissioner t c pincite taiyo hawaii however failed to demonstrate an honest and consistent respect for what it contended after the fact was the substance of the transaction relying on cases such as estate of durkin v commissioner and 264_f2d_305 2d cir aff g 29_tc_129 the tax_court stated petitioner s approach does not show that the substance of the advances was not loans it merely illustrates that the parties to the transactions did not follow all the formalities that might be considered probative that the advances were debt rather than equity in that regard petitioner has not shown that the form of the transaction did not comport with its substance accordingly we hold that petitioner has not carried its burden of showing that the substance of the transaction was different from its form t c pincite citations and footnote omitted in cases involving cross border transactions the tax_court will take into account the global structure of the transaction including foreign tax disclosures for instance in 87_tc_178 the tax_court examined all the facts surrounding the cross border leasing transaction between the u s lessee and u k lessor in determining whether the former had a depreciable_interest in the leased equipment prior to the lease arrangement the u k lessor transferred its title and ownership_interest in the equipment to the lenders hence the u s lessee could not acquire a depreciable_interest in the equipment since his interest flowed from that of the u k lessor by claiming depreciation_deductions the u s lessee was in fact attempting to disavow the form of the transaction that was originally structured between the u k lessor and the lenders the court stated t he fact that the purpose underlying the form of the transaction between the u k lessor and the lenders was to take advantage of u k rather than u s tax laws does not in our opinion provide a sufficient foundation for permitting petitioners to disavow that form in order to obtain the benefits of u s tax laws moreover there is no established judicial principles which compels us to ignore the form of a transaction structured to obtain tax benefits in one jurisdiction and to restructure the transaction at the insistence of the taxpayer in order to confer tax benefits in another jurisdiction b in short to enable the taxpayer to play both ends against the middle like coleman the tax_court in laidlaw transportation inc v commissioner t c m pincite also reviewed the structure of the advances on a global basis the dispute in laidlaw involved the characterization of cross border advances that were made between controlled taxpayers and classified as debt the commissioner challenged the substance of the transactions arguing that the advances constituted equity in holding for the commissioner the tax_court noted that the advances were structured in a manner that ultimately created a adouble deduction to the canadian parent on a global basis id pincite the canadian parent borrowed funds from an independent lender and transferred these funds as capital contributions to a wholly-owned netherlands subsidiary the netherlands subsidiary in turn loaned those funds with stated_interest to u s sister companies that were also wholly-owned by the canadian parent under this structure the canadian parent deducted interest on its loan with the outside lender and the u s subsidiaries deducted interest on its borrowings from the netherlands subsidiary during an examination of the parent s returns the parent represented to the canadian tax authorities that the advances were capital contributions to the subsidiaries id pincite the tax_court viewed this representation as a significant factor in establishing the parent s intent that the advances were equity investments id pincite with respect to the present case a will be subject_to the heightened standard of proof when it attempts to report for tax purposes dividends for items arising from transactions that would apparently support royalties services and sales income and were so booked by a and consistently so treated by b for both book and country c tax purposes a and b s actions do not show an honest and consistent respect for what a claims are dividends in substance resulting from disavowing the invoiced amounts as income a s argument does not appear to comport with the contemporaneous events underlying the transactions as depicted by b s tax reporting position the existence of a written contract to perform services and the reciprocal book entries further the constructive dividends claimed by a do not appear to have borne foreign withholding_tax another factor inconsistent with the treatment of the amounts in questions as dividends the result is unjust enrichment to a and b through non-taxation of income in country c and through shifting u s source sales and services income to foreign source constructive dividends a and b s inconsistent conduct shows that taxpayer is recharacterizing items of income as dividends for u s tax treatment while maintaining b s corresponding treatment of the same transactions as deductible expenses or costs for country c tax purposes in situations involving parent subsidiary transactions it is reasonable to expect that the transaction would be accorded harmonious treatment by both parties the conflicting classification of the transactions show that both parties do not uniformly respect the transferred property as dividends a and b may have other inconsistencies that you may consider developing further as noted above a has reported no royalty as paid for year on its form_1118 however in year sec_1 and a royalty is reported on the form 1118's the lack of a royalty fee in year despite b s use of a s patents and manufacturing intangibles seems incongruous given the economic realities of royalty and licensing transactions generally and the circumstantial evidence surrounding this taxpayer the presence of the services agreement is suggestive of a and b s intent for a to provide compensable management services on the behalf of b the intent is further substantiated by the reciprocal book entries showing an expense on the books for b and services income on a s books the fact that a made two book entries one showing an estimated charge and the second a reconciliation charge seems to indicate that some performance under the agreement occurred another possible source of inconsistency that you may consider concerns the e_p calculations and foreign tax pools for b if a calculated e_p for b in year by deducting royalties and services fees and by crediting e_p with sales income reduced by the upward adjustment cost_of_goods_sold it would have the effect of diminishing b s e_p overall when a dividend is paid to a from b a larger portion of the foreign_tax_pool is deemed paid_by a under sec_902 therefore a may have calculated the deemed paid credit incorrectly with regard to the total dividend of dollar_figureg and may further have created an inconsistency by further reducing e_p by the constructive_dividend of dollar_figurej it would be internally inconsistent for a to reduce b s e_p by deductible expenses and costs and also to reduce e_p for the constructive_dividend which consists of the same items and amounts this is a matter that you may wish to clarify for the foregoing reasons a will have to meet a heightened standard of proof in order to establish that the transactions in question were in substance dividends where the parties themselves did not consistently respect that character if in light of further development and evaluation of the facts and the taxpayer s heightened standard of proof the transactions in substance as well as form involved royalties service fees and sales receipts that would not necessarily end the inquiry it might still be possible for the taxpayer to establish under the principles of sec_482 that the amount of one or more of these items was excessive measured against the arm s length standard in that event taxpayer might contend that it was entitled to report on a timely filed year return results of its interaffiliate royalties services and sales transactions based upon prices different than those actually charged in order to reflect arm s length results see treas reg ' a the amount_paid in excess of the arm s length charges for the license services and sales would then properly be reflected as a constructive_dividend see revrul_82_80 1982_1_cb_89 indicating that a greater than arm s length amount_paid by a u s subsidiary to its foreign parent would be a dividend subject_to_withholding tax absent treatment of the excess as an account receivable under rev_proc the taxpayer would have to support its contention that the amounts were in excess of arm s length results by appropriate application of the sec_482 regulations relevant to the royalties services and sales including for example a functional_analysis and a discussion of comparable transactions we do not offer any views in that connection we do note that while analytically distinct the questions concerning the substance of the transactions and the appropriate arm s length consideration for those transactions once their substance is determined may factually overlap thus for example the assertion that the transactions were wholly lacking in consideration would arguably also justify the position that the receivables were in excess of arm s length amounts however that assertion would presumably have already been taken into account in the context of the threshold evaluation of the substance of the transactions in order to prevail under sec_482 a will need to put forth an analysis regarding the application of the sec_482 regulations and methods to the transactions for the purposes of that analysis a should not be able to rely on assertions of fact that effectively have been discounted in the process of determining the substance of the transactions again while taxpayer appears to argue that the items on account of royalties services and sales are in excess of arm s length amounts taxpayer has not offered any evidence of contemporaneous consideration of this matter apart from the timely filed u s income_tax return the books and country c tax filings are inconsistent with this position this leaves open the possible interpretation that taxpayer s returns were an effort to gain favorable but inconsistent tax treatment in both countries rather than an effort to reflect the true substance of the transactions or comply with the arm s length standard we also note that year would appear to be governed by the temporary sec_482 regulations rather than the final sec_482 regulations unless the taxpayer elects to retroactively apply the final regulations to such year and all subsequent years treas reg ' j under the temporary regulations the taxpayer would appear to be precluded from reporting results that differ from transactional results recorded in its regular books_and_records since it did not comply with the applicable_requirements for compensating adjustments see treas reg 482-1t a 482-1t e the final regulations however eliminated these requirements if you determine that in substance there was no compensatory income to a from royalties services or sales or if you determine any of those amounts to be in excess of an arm s 8the regulations specify three requirements a a reimbursement or other compensating_adjustment is made pursuant to a written compensating_adjustment agreement b the arrangement provides for reimbursement or compensating adjustments among members of the group as necessary to achieve an arm s length result for the controlled_transaction under review and c the adjustments are made before the taxpayer s timely filing of its u s income_tax return for the taxable_year of the transaction 9the preamble to the final regulations states in pertinent part the provision regarding the taxpayer s use of sec_482 '1 a has been revised to clarify that although the taxpayer is generally barred from invoking the provisions of sec_482 the taxpayer may report an arm s length result on its original tax_return even if such result reflects prices that are different from the prices originally set forth in the taxpayer s books_and_records in response to comments the requirement in the regulations that such differences be eliminated through the use of acompensating adjustments has been deleted sec_482 is concerned only with whether the taxpayer reports its true_taxable_income and whether or not this result is consistent with the taxpayer s books or is corrected in the books is generally irrelevant to this inquiry however the absence of a requirement to eliminate book and tax differences for sec_482 purposes has no effect on the mechanisms otherwise provided for reporting and reconciling such differences eg schedule m-1 of form_1120 further the limited exception provided by this rule does not permit taxpayers to apply sec_482 at will thus for example a taxpayer may not rely on sec_482 to reduce its taxable_income on an amended_return length result you may still consider whether merely accruing receivables is sufficient to constitute constructive dividends we have not addressed that issue in this advice case development hazards and other considerations if you determine that the receivables on a s books are not compensation in whole or in part from royalties services and sales we recommend that you consider seeking further field_service_advice from our office regarding whether those amounts are properly constructive dividends and we will coordinate the issue with domestic field service ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------- if you have any further questions please call by steven a musher chief branch office of associate chief_counsel international
